Citation Nr: 0121129	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for basal cell 
carcinomas and actinic keratoses, multiple face, chest, arms, 
chest, legs, and trunk, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946 and from July 1946 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, wherein the RO denied the veteran's claim for an 
increased evaluation for basal cell carcinomas and actinic 
keratoses, multiple face, chest, arms, chest, legs, and 
trunk.

In the veteran's April 1999 substantive appeal he raised the 
issue of service connection for facial numbness secondary to 
his service connected skin disability.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


REMAND

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The veteran contends the RO erred by failing to increase the 
evaluation of his service-connected skin disability.

The Board notes that the service connected basal cell 
carcinomas and actinic keratosis involves the face, chest, 
arms, legs, and trunk.  In evaluating the claim for an 
increased evaluation, the RO noted the manifestations on the 
various parts of the veteran's body; however, the diagnostic 
code under which the veteran is evaluated only contemplates 
the disability as it pertains to the face, head, and neck.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  For this 
reason, a remand is on order to provide a separate evaluation 
for the veteran's chest, arms, legs, and trunk.

In addition, a report of the veteran's December 1997 VA 
examination is inadequate to permit disability evaluation.  
The examiner merely made reference to photos, rather than 
report sufficient detail of the veteran's disability.  
38 C.F.R. § 4.2 (2000), Massey v. Brown, 7 Vet. App. 
204(1994).  Thus, the veteran should be afforded another VA 
examination.

Finally, the RO is advised to make efforts to obtain records 
of any ongoing treatment the veteran received for his skin 
disability during the pendency of the appeal.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his skin disability since July 1997.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

3.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature and severity of his 
skin disorder.  The claims file must be 
made available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
physician to make this determination 
should be undertaken.  All findings 
should be included in the report.  The 
physician should specifically comment on 
the sites of the lesions, how extensive 
they are, if they are on exposed 
surfaces, and if there are systemic or 
nervous manifestations.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




